Citation Nr: 1444247	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-31 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa.

The issues on appeal were previously remanded by the Board in August 2013 to request a complete copy of a November 2008 private evaluation report and to obtain a VA neurological examination to assess whether the Veteran had residuals of a TBI, to include as sustained during active duty service.  This was accomplished, and the claims were readjudicated in a March 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In a written and signed statement received in April 2014, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeal for service connection for residuals of a TBI.
2.  The Veteran is service-connected for coronary artery disease, evaluated as 30 percent disabling; diabetes mellitus, type II with peripheral neuropathy of the upper extremities, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 20 percent disabling; cataracts, evaluated as 0 percent disabling; and erectile dysfunction, rated as 0 percent disabling

3.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected disabilities do not prevent him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of service connection for residuals of a TBI have been met.  38 C.F.R. § 20.204 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Residuals of a TBI

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204; see also Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  Withdrawal must be done in writing and must include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in April 2014, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeal for service connection for residuals of a TBI.  See also Representative's June 2014  Informal Hearing Presentation.  As the Veteran has withdrawn the appeal on the service connection claim, there remains no question of law or fact for the Board to decide regarding this issue; therefore, the issue is no longer before the Board for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for residuals of a TBI, and it is dismissed without prejudice. 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a January 2009 letter sent by the RO to the Veteran.  This letter informed the Veteran of the evidence required to substantiate his claim for TDIU and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records and providing examinations when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements. 

The Veteran was also afforded VA examinations in April 2009, May 2011, and November 2013 to assist in determining whether his service-connected disabilities rendered him unable to obtain and retain substantially gainful employment.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The results of these examinations are sufficient in order to properly rate the Veteran's TDIU claim.  The VA examiners considered the Veteran's disability picture, employment history, and the Veteran's assertions prior to rendering an opinion that addressed the issue presented by the Veteran's claim.  The Board finds that the opinions are adequate for purposes of determining entitlement to TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

TDIU Law and Analysis

The Veteran seeks a total disability rating based on individual unemployability due to his service-connected disabilities. 

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that he is unemployable due to his service-connected disabilities.  In his February 2009 TDIU application, he reported that he last worked full-time in 1999 at an auto body shop.  He reported completing high school and two years of college education.  

The Veteran is service-connected for the following disabilities: coronary artery disease, evaluated as 30 percent disabling; diabetes mellitus, type II with peripheral neuropathy of the upper extremities, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; PTSD, evaluated as 20 percent disabling; cataracts, evaluated as 0 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  The combined rating is 70 percent.

Under 38 C.F.R. § 4.16(a)(1) disabilities of one or both lower extremities are considered as one disability for purposes of establishing a disability of 40 or 60 percent.  Similarly, under 38 C.F.R. § 4.16(a)(2) disabilities resulting from a common etiology are considered as one disability for purposes of establishing a disability of 40 or 60 percent.  After consideration of the bilateral factor, the Board finds that the Veteran's combined rating is 70 percent.  See 38 C.F.R. § 4.25, 4.26. As the Veteran has a combined disability evaluation of 70 percent, with one disability (bilateral lower extremity peripheral neuropathy) evaluation of 40 percent, he meets the criteria for consideration under 4.16(a) for TDIU.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The evidence of record includes a December 2002 statement from R.D., the owner of the auto body shop where the Veteran once worked.  R.D. reported that the Veteran had been employed at the auto body shop on three different occasions and, in each case, was a valued employee.  He stated that the Veteran had inquired about returning to work, but the Veteran's health problems created a situation which made him virtually unemployable.  R.D. stated that the Veteran's inability to stand for extended periods of time made it impossible for him to perform the required tasks associated with auto body work.  The Veteran's uncontrolled blood sugar also raised the possibility of injuring himself on the job.  R.D. further indicated that he could not hire the Veteran until these conditions were corrected.  The Board finds the statement from R.D. to be of limited probative value.  R.D. is competent to provide lay evidence as to symptoms that are readily observable, such as an inability to stand for extended periods.  R.D. asserted possible injury due to uncontrolled blood sugar but did not provide any specific injury caused by the Veteran's diabetes or any competent evidence of observable symptoms related to diabetes and this speculative statement has no probative value.  R.D. is not a trained medical or vocational expert and it has not been demonstrated that he has the knowledge, training, or experience to render a competent opinion as to whether the Veteran is unemployable by reason of his service-connected disabilities.  For these reasons, the Board finds this statement is of limited probative value.

The Veteran submitted a November 2008 private neuropsychological evaluation by Dr. B.D, a clinical psychologist.  Dr. B.D. noted that the Veteran met the diagnostic criteria for a disorder of written expression, schizoaffective disorder, PTSD, and a cognitive disorder.  From a cognitive standpoint, the Veteran was noted to be of average intelligence and his memory was generally within normal limits.  He did have significant problems focusing and problems with tasks of mental flexibility and cognitive processing speed.  The Veteran was also noted to have spelling problems, which appeared to be longstanding in nature.  From an emotional standpoint, Dr. B.D. noted that the Veteran acknowledged significant symptoms of depression and indicated that he did hear voices, but tried to ignore them.  Dr. B.D. did not provide an opinion as to whether the Veteran's service-connected disabilities, which includes PTSD, rendered him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board affords little probative weight to the November 2008 private neuropsychological evaluation.

The Veteran was afforded a VA general medical examination in April 2009.  During the evaluation, the Veteran stated the he was unemployed as of 1999, but did not provide a reason for not working.  He stated that he worked for 30 years at an auto body shop until he quit at age 52.  The examiner noted that he reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The examiner then opined that there were no objective findings to support the Veteran's claim that he was precluded from all substantially gainful employment due to his service-connected disabilities.  The examiner opined that, after a review of medical records, taking a history from the Veteran, and performing a physical examination, it was less likely as not that the Veteran was precluded from all gainful employment and he was as likely as not capable of gainful employment.

In a May 2011 VA eye examination, the examiner reviewed the claims file and conducted an eye examination.  It was then noted that the Veteran did not present with diabetic retinopathy at the present time.  The examiner then opined that the Veteran's vision or ocular complications secondary to his diabetes disability did not preclude him from gainful employment.  

In a May 2011 VA general medical examination, the examiner noted that the claims file was reviewed, the Veteran's medical and occupational history was taken, and a physical examination was conducted.  The examiner then opined that there was no objective evidence to support unemployability based on the Veteran's service and/or nonservice-connected conditions.  The examiner noted that employment would be limited to light work secondary to deconditioning, but not as a result of his current medical problems.  

In a May 2011 VA PTSD examination, the functional impact of the Veteran's PTSD was noted as relatively mild with transient symptoms that were seen as causing occupational and social impairment with decrease in work efficiency or ability to perform occupational tasks only during periods of significant stress.  The Veteran was not found to be unemployable as a result of his PTSD symptoms.

On VA November 2013 VA TBI examination, the Veteran was noted to have a normal level of consciousness, orientation, and self-awareness.  He had intact logical and abstract reasoning, judgment, and executive abilities.  The examiner noted that the Veteran had good attention and processing of information.  The Veteran was found able to handle his own finances responsibly.  The examiner then opined that the Veteran's psychiatric disorders caused some occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the competent, credible, and probative evidence, does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The Board has considered the Veteran's statements regarding his claim of TDIU and the lay statement of R.D. and finds that they are outweighed by the competent and probative VA medical opinions which conclude that the service-connected disabilities do not render the Veteran unemployable.  The record does indicate significant problems with the Veteran's service-connected disabilities, as evidenced by the combined 70 percent disability evaluation.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or retain employment, but the ultimate question regarding entitlement to TDIU is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  While the Veteran's service-connected disabilities resulted in some occupational impairment, the sole fact that he is unemployed or has difficulty obtaining employment is not enough.  The weight of competent and probative evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful occupation and, thus, TDIU is not warranted.

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for service connection for residuals of a TBI is dismissed.

A TDIU is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


